Order, Supreme Court, Bronx County (Sharon A.M. Aarons, J.), entered on or about December 17, 2012, which denied plaintiffs motion for summary judgment and granted defendants’ cross motion for summary judgment dismissing the complaint, unanimously affirmed, with costs.
The doctrine of collateral estoppel bars plaintiff’s claims to compel the sale of certain parcels of real property or for a money judgment based on an order in a prior litigation, as the issues raised in this action have necessarily been decided in the prior litigation and plaintiff was accorded a full and fair opportunity to contest them (see e.g. Mohamed v Defrin, 45 AD3d 252 [1st Dept 2007], lv dismissed 11 NY3d 783 [2008]; see generally Allied Chem. v Niagara Mohawk Power Corp., 72 NY2d 271, 276 [1988]). Plaintiff has failed to articulate any legal theory, not already considered and resolved against him, that would allow him recovery here. Concur — Sweeny, J.P., Acosta, Saxe, Manzanet-Daniels and Clark, JJ.